Case 2:18-cr-00379-JMV Document 158 Filed 12/17/19

PRICE,
MEESE,
SHULMAN &
D’ARMINIO

A PROFESSIONAL CORPORATION
ATTORNEYS AT LAW

50 TICE BOULEVARD, SUITE 380
WOODCLIFF LAKE

NEW JERSEY 07677
‘TELEPHONE (201) 391-3737
FACSIMILE (201) 391-9360

www. pricemcese com

GREGORY D, MEESE*
CAIL L. PRICE* +
FREDERIC M. SHULMAN* +
LOUIS L. D’ARMINIO* ©
JOIIN R. EDWARDS, JR.*
MICHAEL K. BREEN*
PAUL A. GONGIATORI* #
WILLIAM D. BIERMAN ®
CATHY J. POLLAK*
THOMAS G. MARTIN ®
JOHN L. MOLINELLI*x

RICHARD M. FRICKIE* +
MARKW. GREENE*°
KAREN F. EDLER ®

MICHAEL A. OROZCO* ®
RICK A. STEINBERG*°
DOROTHY A. KOWAL

JENNIFER M. KNARICII* &

CREGORY K. ASADURIAN
RENEE A. FATOVIG*
ALLYSON KASETTA*

JENNIFER M. BERARDO*

JACQUELINE I, SHULMAN*

MICHELLE LL. KRONE

* Also adinitted in NY

+ Also admitted in DC

Q Also admitted in PA

% Also admitted in CT

@ Also adinitted NY Fed Cts.
# Also LEED AP

x Bergen County Prosecutor (ret)

Additional Offices:

+ WEST RED OAK LANE, SUITE 302
WHITE PLAINS, NEW YORK 10604
TELEPHONE (914) 251-1618
FACSIMILE (914) 251-1230

ONE GATEWAY CENTER, SUITE 2600
NEWARK, NEW JIERSEY 07102
TELEPHONE (973) 799-8531
FACSIMILE (973) 733-2719

 

Page 1 of 1 PagelD: 2667

December 17, 2019

Via ECF Only
New Jersey Federal District Court
Attn: Honorable John Michael Vazquez
50 Walnut Street
Newark, NJ 07102
Re: USA v. Daniel Dxrams

Crim No.: 18-379 (JMV)

Dear Judge Vazquez:

Please accept this letter on behalf of our client, Daniel Dxrams, with regard to
our currently pending motion. Specifically, pursuant to Your Honor’s permission to file a
supplemental submission as to the timeliness of the motion which will be heard on the
merits, the undersigned submits that the rule should be relaxed given the
circumstances.

As the parties discussed in the telephone conference, thought the undersigned
had requested and obtained what | believed to be the consent of the Government, the
passing of the Honorable William Walls was an extenuating circumstance which should
be taken into consideration.

| sincerely appreciate the court hearing this matter on the merits on short
notice. In the event that the Government or Your Honor requires additional time to
address the motions in a manner that will allow Mr. Moscato to argue them prior to his
departure at the end of this year | will consent to any day or time that is convenient.

 
 

‘Michael

MAO/mao

cc: All Counsel (Via ECF)

 

Our 25" Year
